DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application’s status as a 371 of PCT/JP2018/002554, filed 01/26/2018, is hereby acknowledged. 

Response to Arguments
Applicant’s arguments, see Pg. 9, filed 04/12/2022, with respect to the objection to the specification have been fully considered and are persuasive. 
The amendment to paragraph [0018] addresses the previously-raised informality. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pgs. 9-10, filed 04/12/2022, with respect to the objection to claims 8 and 16 have been fully considered and are persuasive. 
The amendments to claims 8 and 16 address the previously-raised informalities. Accordingly, the objection to claims 8 and 16 has been withdrawn. 
Applicant’s arguments, see Pg. 10, filed 04/12/2022, with respect to the 35 USC 112(f) interpretation have been fully considered and are partially persuasive. 
The amendments to the claims replace instances of the “receiver” with “processing circuitry”, thereby rendering the interpretation moot. However, instances of the “delivery part” are amended to a “communicator”. A “communicator” is still a generic placeholder which is coupled with functional language without reciting sufficient structure to perform the recited function. Accordingly, the 35 USC 112(f) interpretation with respect to the “receiver” is withdrawn, while the 35 USC 112(f) interpretation is upheld for the amended “communicator”.
Applicant’s arguments, see Pgs. 10-11, filed 04/12/2022, with respect to the 35 USC 112(a) rejection of claims 10-15 have been fully considered and are persuasive. 
The amendments to claims 10-11 remove language directed towards sorting and sort information, thereby rendering the rejection moot. Accordingly, the 35 USC 112(a) rejection of claims 10-15 has been withdrawn. 
Applicant’s arguments, see Pg. 11, filed 04/12/2022, with respect to the 35 USC 112(b) rejection of claims 5 and 17 have been fully considered and are persuasive. 
The amendments to claims 5 and 17 address the previously-raised antecedent basis concerns. Accordingly, the 35 USC 112(b) rejection of claims 5 and 17 has been withdrawn. 
Applicant’s arguments, see Pg. 12-13, filed 04/12/2022, with respect to the 35 USC 102(a)(1) rejection of claims 1-6, 9-11, 13-17, and 20 have been fully considered but are not persuasive.  
Applicant argues that Katsman does not teach, suggest, and/or disclose “the controller performs control of correcting the caution degree of a first vehicle in the plurality of vehicles based on the caution degree of a second vehicle in the plurality of vehicles which has performed the mutual dangerous driving with the first vehicle”. The Examiner respectfully disagrees.
In particular, Applicant argues that “Katsman does NOT disclose the specifics of how to adjust the score”. The Examiner disagrees and refers to paragraph [0092] of Katsman, which Applicant acknowledges in their arguments on Pg. 12: “In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)." Here, the score of the member which reports unsafe driving of another vehicle which has performed mutual dangerous driving with the first vehicle is adjusted upwards, and as a result, the rating or score associated with the dangerously-driving vehicle may be adjusted downwards. The Examiner notes that “adjustment” is analogous to “correcting” in this context. 
Applicant further argues that “nowhere in Katsman is there any disclosure of a score being corrected by a score”. However, the Examiner notes that there is no such claim language in the independent claims; the claim language stipulates that the caution degree of the first vehicle in the plurality of vehicles is corrected based on the caution degree of a second vehicle. Such a limitation is broader in scope than outright correction using another score.
Applicant finally argues that Katsman fails to teach or suggest the “score of a first vehicle being corrected based on the score of a second vehicle which has performed a mutual dangerous driving with the first vehicle”. The Examiner disagrees, and first notes that the above-recited limitation is claimed at a high level of generality (e.g., “corrected based on the score…”).  Referring to paragraph [0092] of Katsman: “In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)." Here, the first vehicle corresponds to the vehicle which drives dangerously, while the second vehicle corresponds to the reporting vehicle. In this scenario, as a result of mutual dangerous driving with the second vehicle by the first vehicle, the score of the second vehicle is increased for reporting the behavior of the dangerously driving first vehicle. As a consequence, the score of the first vehicle may be adjusted downward based on the interaction (i.e., the safe vehicle’s score relatively increases while the unsafe vehicle’s score relatively decreases). FIG. 4, included below, demonstrates that the adjustment of the driver score downward at step 126 is contingent on the process proceeding through either step 118 and 120 or step 120 alone. In former case (i.e., proceeding from step 118 to step 120), the adjustment of the driver score downward can be said to be based on the caution degree of the second vehicle, particularly since both scores are adjusted as a consequence of the reported unsafe driving ([0092]).

    PNG
    media_image1.png
    824
    485
    media_image1.png
    Greyscale


Accordingly, the 35 USC 1 is upheld.
Applicant’s arguments, see Pgs. 13-14, filed 04/12/2022, with respect to the 35 USC 103 rejection of claims 7-8, 12, 18, and 19 have been fully considered but are not persuasive. 
Applicant argues that because Katsman purportedly does not teach or suggest all of the limitations of the independent claims, the corresponding dependent claims should be allowed. However, as discussed above, Katsman does teach the limitations of the independent claims.
Accordingly, the 35 USC 103 rejection of claims 7-8, 12, 18, and 19 is upheld.
Applicant’s arguments, see Pgs. 14-15, filed 04/12/2022, with respect to the 35 USC 102(a)(1) rejection of claim 6 have been fully considered and are persuasive.  
Though Applicant’s arguments indicate claim 6 as being rejected under 35 USC 103, the Examiner notes that in the previous Office Action, claim 6 is rejected under 35 USC 102(a)(1) in view of Katsman.
Claim 6 has been amended to recite “the controller classifies each of the plurality of vehicles into one of a normal vehicle and a caution-needed vehicle based on the caution degree…” While Katsman does teach the classification of the plurality of vehicles into a caution-needed vehicle group (see at least [0092], “list of potentially unsafely driven vehicles”), Katsman is silent regarding classification as a normal vehicle; Katsman only provides scores for “normal” vehicles, not an outright designation as such. Accordingly, the Examiner is in agreement with Applicant’s arguments, though notes that such an arrangement of limitations was not present in a previously-examined claim set and therefore necessitates further search and consideration.
Accordingly, the 35 USC 103 rejection of claim 6 has been withdrawn. However, after further search and consideration, a new rejection is made in view of Katsman and Brinkmann.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 9 and 19, “a communicator delivering…”
Corresponding support is found in the specification in at least paragraph [0084]: “The vehicle information processing device 1 in Fig. 12 includes a delivered information server 26 and an information supply part 27 in addition to the constituent elements in Fig. 5. The communication interface part 21 and the information supply part 27 are included in a concept of a delivery part.” Further support is found in paragraph [0118]: “The communication interface part 21 acquires (receives) the travel information of the plurality of probe vehicles 37 and the determination result of the other factor dangerous driving from the plurality of probe vehicles 37 via the communication network 36 such as Internet.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsman et al. (US 2010/0157061 A1), hereinafter Katsman.

Regarding claim 1, Katsman teaches a vehicle information processing apparatus, comprising:
a processing circuitry acquiring travel information of a plurality of vehicles;
Katsman teaches ([0061]): "A vehicle monitoring system in accordance with embodiments of the present invention may provide several methods of determining when a traffic event occurs, and when data is to be permanently recorded. For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..." Katsman further teaches ([0068]): "For example, a company that manages a vehicle fleet may not be a member of a particular vehicle monitoring system. However, by subscribing to the vehicle monitoring system, the fleet managing company may receive reported data regarding traffic events involving vehicles in the fleet."
and a controller determining whether a mutual dangerous driving which is a dangerous driving mutually related between two or more vehicles in the plurality of vehicles has been performed based on the travel information of the plurality of vehicles acquired in the processing circuitry,
Katsman teaches ([0061]): "A vehicle monitoring system in accordance with embodiments of the present invention may provide several methods of determining when a traffic event occurs, and when data is to be permanently recorded. For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..."
and obtaining a caution degree which is a degree of caution to be exerted in each vehicle in the plurality of vehicles and indicates a possibility of incurring a dangerous driving from the vehicle in a case of encountering the vehicle based on a determination result,
Katsman teaches ([0090]): "When data is received from a member system (step 100), the received data is analyzed for indications of unsafe driving (Step 102)." Katsman further teaches ([0091]): 'If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."
wherein the controller performs control of correcting the caution degree of a first vehicle in the plurality of vehicles based on the caution degree of a second vehicle in the plurality of vehicles which has performed the mutual dangerous driving with the first vehicle.
Katsman teaches ([0061]): "For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions... Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..." Katsman further teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."  

Regarding claim 2, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
the controller determines whether each of the plurality of vehicles has performed a non-mutual dangerous driving which is a dangerous driving other than the mutual dangerous driving based on the travel information of the plurality of vehicles acquired in the processing circuitry,
Katsman teaches ([0061]): "A vehicle monitoring system in accordance with embodiments of the present invention may provide several methods of determining when a traffic event occurs, and when data is to be permanently recorded. For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner, or other conditions indicative of problematic vehicle handling or traffic conditions."
and obtains the caution degree of each of the plurality of vehicles also in consideration of a determination result.
Katsman teaches ([0090]): "When data is received from a member system (step 100), the received data is analyzed for indications of unsafe driving (Step 102)." Katsman further teaches ([0091]): 'If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The driver's rating is a score... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."

Regarding claim 3, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
the travel information of the plurality of vehicles includes a determination result whether the mutual dangerous driving has been performed.
Katsman teaches ([0061]): "A vehicle monitoring system in accordance with embodiments of the present invention may provide several methods of determining when a traffic event occurs, and when data is to be permanently recorded. For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..."

Regarding claim 4, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
the travel information of the plurality of vehicles includes time-series information regarding a traveling of the plurality of vehicles and positional information of the plurality of vehicles.
Katsman teaches ([0059]): "Data acquired from such sensors may include, for example, sounds that are audible inside the vehicle, time and date, speed, acceleration, and location of the vehicle... However, when a traffic event occurs, data that was acquired during a predetermined period prior to, during, and after the traffic event may be copied to permanent memory..." Katsman further teaches ([0060]): "The length of the predetermined period prior to, during, and after the traffic event for which data is permanently saved may be determined by member system application software, or may be configurable by the user... The length of the time period may be determined on the basis of the nature of the traffic event, available data storage space, or other relevant considerations."

Regarding claim 5, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
the processing circuitry further acquires a time-series information regarding the traveling of the plurality of vehicles,
Katsman teaches ([0059]): "Data acquired from such sensors may include, for example, sounds that are audible inside the vehicle, time and date, speed, acceleration, and location of the vehicle... However, when a traffic event occurs, data that was acquired during a predetermined period prior to, during, and after the traffic event may be copied to permanent memory..." Katsman further teaches ([0060]): "The length of the predetermined period prior to, during, and after the traffic event for which data is permanently saved may be determined by member system application software, or may be configurable by the user... The length of the time period may be determined on the basis of the nature of the traffic event, available data storage space, or other relevant considerations."
and the controller obtains a degree of a dangerous driving of the plurality of vehicles based on the time-series information of the plurality of vehicles acquired in the processing circuitry,
Katsman teaches ([0059]): "Data acquired from such sensors may include, for example, sounds that are audible inside the vehicle, time and date, speed, acceleration, and location of the vehicle... However, when a traffic event occurs, data that was acquired during a predetermined period prior to, during, and after the traffic event may be copied to permanent memory... Such data, or the results of processing such data, may also be sent by the member system to a central processing or storage device associated with a system server, or to other member systems." Katsman further teaches ([0090]): "When data is received from a member system (step 100), the received data is analyzed for indications of unsafe driving (Step 102)."
and obtains the caution degree of the plurality of vehicles also in consideration of the degree of the dangerous driving.
Katsman teaches ([0091]): 'If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."

Regarding claim 9, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
the processing circuitry further acquires an information delivery request from outside of the vehicle information processing apparatus,
Katsman teaches ([0079]): "Member system 30 may send acquired data to system server 34 via phone network 32. The circumstances under which member system 30 sends data to system server 34 are determined by system application software that runs on CPU 40. System server 34 may cause the system application software, or data files accessed by the system application software to be updated or modified. The software or files may be updated or modified by means of appropriate instructions and data sent by system server 34 to member system 30."
and the vehicle information processing apparatus further includes a communicator delivering, to outside the vehicle information processing apparatus, caution degree information including the caution degree, which has been corrected, of at least one of the plurality of vehicles when the processing circuitry acquires the information delivery request.
Katsman teaches ([0079]): "Member system 30 may send acquired data to system server 34 via phone network 32. The circumstances under which member system 30 sends data to system server 34 are determined by system application software that runs on CPU 40. System server 34 may cause the system application software, or data files accessed by the system application software to be updated or modified. The software or files may be updated or modified by means of appropriate instructions and data sent by system server 34 to member system 30." Katsman further teaches ([0091]): “If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."

Regarding claim 10, Katsman teaches the aforementioned limitations of claim 9. Katsman further teaches:
the caution degree information further includes identification information enabling a vehicle other than the at least one of the plurality of vehicles to identify the at least one of the plurality of vehicles and positional information of the at least one of the plurality of vehicles.
Katsman teaches ([0091]): “If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list." Thus, a cautioning from the vehicle monitoring system would indicate to an other driver that the other driver is in vicinity (i.e., positional information) of a potentially unsafely driven vehicle.

Regarding claim 11, Katsman teaches the aforementioned limitations of claim 10. Katsman further teaches:
the vehicle information processing apparatus changes the identification information as needed.
Katsman teaches ([0091]): 'If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130)."

Regarding claim 13, Katsman teaches the aforementioned limitations of claim 10. Katsman further teaches:
the information delivery request includes request source positional information indicating a position of a request source of the information delivery request, 
Katsman teaches ([0079]): "Member system 30 may send acquired data to system server 34 via phone network 32. The circumstances under which member system 30 sends data to system server 34 are determined by system application software that runs on CPU 40. System server 34 may cause the system application software, or data files accessed by the system application software to be updated or modified. The software or files may be updated or modified by means of appropriate instructions and data sent by system server 34 to member system 30." Katsman further teaches ([0059]): "Data acquired from such sensors may include, for example... location of the vehicle... However, when a traffic event occurs, data that was acquired during a predetermined time period prior to, during, and after the traffic event may be copied to permanent memory... Such data, or the results of processing such data, may also be sent by the member system to a central processing or storage device associated with a system server, or to other member systems."
and the communicator delivers the caution degree information of a vehicle in the plurality of vehicles located in a predetermined range from the position indicated by the request source positional information included in the information delivery request.
Katsman teaches ([0071]): "Alternatively, the comparison may be carried out by communication with the database manager system. If the extracted license plate number is associated with unsafe driving, the member system may issue an appropriate cautionary warning." Katsman further teaches ([0091]): 'If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list." Thus, a cautioning from the vehicle monitoring system would indicate to an other driver that the other driver is in vicinity (i.e., positional information) of a potentially unsafely driven vehicle. The Examiner has interpreted the database manager to correspond to "a central processing or storage device associated with a server system" of paragraph [0059].

Regarding claim 14, Katsman teaches the aforementioned limitations of claim 10. Katsman further teaches:
a storage storing attribute information of the plurality of vehicles,
Katsman teaches ([0059]): "However, when a traffic event occurs, data that was acquired during a predetermined period prior to, during, and after the traffic event may be copied to a permanent memory. Permanent memory is located at a location on a data storage device associated with the handheld communication device... Such data, or the results of processing such data, may also be sent by the member system to a central processing or storage device associated with a system server, or to other member systems."
wherein the caution degree information further includes attribute information of the at least one of the plurality of vehicles in the attribute information stored in the storage.
Katsman teaches ([0059]): "Data acquired from such sensors may include, for example... time and date, speed, acceleration, and location of the vehicle... However, when a traffic event occurs, data that was acquired during a predetermined period prior to, during, and after the traffic event may be copied to a permanent memory. Permanent memory is located at a location on a data storage device associated with the handheld communication device... Such data, or the results of processing such data, may also be sent by the member system to a central processing or storage device associated with a system server, or to other member systems."

Regarding claim 15, Katsman teaches the aforementioned limitations of claim 10. Katsman further teaches:
a storage storing a state of dangerous driving in the plurality of vehicles,
Katsman teaches ([0061]): "For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..." Katsman further teaches ([0059]): "However, when a traffic event occurs, data that was acquired during a predetermined period prior to, during, and after the traffic event may be copied to a permanent memory. Permanent memory is located at a location on a data storage device associated with the handheld communication device... Such data, or the results of processing such data, may also be sent by the member system to a central processing or storage device associated with a system server, or to other member systems."
wherein the caution degree information further includes a state of dangerous driving of the at least one of the plurality of vehicles in the state of dangerous driving stored in the storage.
Katsman teaches ([0090]): "When data is received from a member system (step 100), the received data is analyzed for indications of unsafe driving (Step 102)." Katsman further teaches ([0091]): 'If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list." The Examiner has interpreted "the member driver's insurance company, or another appropriate agency, such as fleet manager" to correspond to "a central processing or storage device associated with a system server" of paragraph [0059].

Regarding claim 16, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
the processing circuitry further acquires a determination result of whether one of the plurality of vehicles has performed another factor dangerous driving which is a dangerous driving caused by a dangerous driving performed by a vehicle other than the one of the plurality of vehicles,
Katsman teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."
and the controller obtains the caution degree of each of the plurality of vehicles also in consideration of the determination result acquired in the processing circuitry.
Katsman teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."

Regarding claim 17, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
the processing circuitry further acquires determinable information which is information enabling a determination whether one of the plurality of vehicles has performed another factor dangerous driving which is a dangerous driving caused by a dangerous driving performed by a vehicle other than the one of the plurality of vehicles,
Katsman teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."
and the controller determines whether the another factor dangerous driving has been performed based on the determinable information acquired in the processing circuitry,
Katsman teaches ([0061]): "For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions... Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..." Katsman further teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."
and obtains the caution degree of each of the plurality of vehicles also in consideration of the determination result.
Katsman teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."

Regarding claim 20, Katsman teaches a vehicle information processing method, comprising:
acquiring travel information of a plurality of vehicles;
Katsman teaches ([0061]): "A vehicle monitoring system in accordance with embodiments of the present invention may provide several methods of determining when a traffic event occurs, and when data is to be permanently recorded. For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..." Katsman further teaches ([0068]): "For example, a company that manages a vehicle fleet may not be a member of a particular vehicle monitoring system. However, by subscribing to the vehicle monitoring system, the fleet managing company may receive reported data regarding traffic events involving vehicles in the fleet."
determining whether a mutual dangerous driving which is a dangerous driving mutually related between two or more vehicles in the plurality of vehicles has been performed based on the travel information of the plurality of vehicles which has been acquired,
Katsman teaches ([0061]): "A vehicle monitoring system in accordance with embodiments of the present invention may provide several methods of determining when a traffic event occurs, and when data is to be permanently recorded. For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..."
and obtaining a caution degree which is a degree of caution to be exerted in each vehicle in the plurality of vehicles and indicates a possibility of incurring a dangerous driving from the vehicle in a case of encountering the vehicle based on a determination result;
Katsman teaches ([0090]): "When data is received from a member system (step 100), the received data is analyzed for indications of unsafe driving (Step 102)." Katsman further teaches ([0091]): 'If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."
and performing control of correcting the caution degree of a first vehicle in the plurality of vehicles based on the caution degree of a second vehicle in the plurality of vehicles which has performed the mutual dangerous driving with the first vehicle.
Katsman teaches ([0061]): "For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions... Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..." Katsman further teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman in view of Brinkmann et al. (US 9,081,650 B1), hereinafter Brinkmann.

Regarding claim 6, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
wherein the controller classifies each of the plurality of vehicles into… a caution-needed vehicle based on the caution degree, which has been corrected, of each of the plurality of vehicles.
Katsman teaches ([0091]): “If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."
However, while Katsman does teach the classification of the plurality of vehicles into a list of caution-needed vehicles, Katsman is silent regarding a classification as a normal vehicle. Brinkmann teaches traffic-based driving analysis, comprising:
wherein the controller classifies each of the plurality of vehicles into one of a normal vehicle… based on the caution degree…
Brinkmann teaches (Col. 4 lines 24-55): “A driver score may be a rating… based on the driver’s age, vision, medical history, driving record, and/or other account data relating to the driver. For example, an insurance company server 101 may periodically calculate driver scores for one or more of the insurance company’s customers, and may use the driver cores to perform insurance analyses and determinations (e.g., determine coverage, calculate premiums and deductibles, award safe driver discounts, etc.)…” The Examiner notes that in order to award safe driver discounts, it must be determined that the driver(s) are safe drivers. Though Brinkmann does not outright refer to the safe drivers as being “normal”, one of ordinary skill in the art would recognize that unsafe driving is comparatively abnormal to safe driving, particularly with reference to the list of potentially unsafe drivers of Katsman.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsman to incorporate the teachings of Brinkmann to provide classifying each of the plurality of vehicles into a normal vehicle classification based on the caution degree. Katsman and Brinkmann are each directed towards similar pursuits in the field of vehicle monitoring and analysis. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Brinkmann, as doing so advantageously allows for the awarding of safe driver discounts to drivers/vehicles which have been identified as safe drivers, as recognized by Brinkmann (Col. 4 lines 24-55). Such an arrangement beneficially impacts the driver by providing an insurance discount while also improving overall road safety by incentivizing safe driving behavior.

Regarding claim 7, Katsman teaches a vehicle information processing apparatus, comprising:
a processing circuitry acquiring travel information of a plurality of vehicles;
Katsman teaches ([0061]): "A vehicle monitoring system in accordance with embodiments of the present invention may provide several methods of determining when a traffic event occurs, and when data is to be permanently recorded. For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..." Katsman further teaches ([0068]): "For example, a company that manages a vehicle fleet may not be a member of a particular vehicle monitoring system. However, by subscribing to the vehicle monitoring system, the fleet managing company may receive reported data regarding traffic events involving vehicles in the fleet."
and a controller determining whether a mutual dangerous driving which is a dangerous driving mutually related between two or more vehicles in the plurality of vehicles has been performed based on the travel information of the plurality of vehicles acquired in the processing circuitry,
Katsman teaches ([0061]): "A vehicle monitoring system in accordance with embodiments of the present invention may provide several methods of determining when a traffic event occurs, and when data is to be permanently recorded. For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions. Such conditions may include, for example, exceptional acceleration consistent with hard braking, swerving, bumpy road conditions, or a collision. Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..."
and obtaining a caution degree which is a degree of caution to be exerted in each of the plurality of vehicles based on a determination result,
Katsman teaches ([0090]): "When data is received from a member system (step 100), the received data is analyzed for indications of unsafe driving (Step 102)." Katsman further teaches ([0091]): 'If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."
wherein the controller performs control of correcting the caution degree of a first vehicle in the plurality of vehicles based on the caution degree of a second vehicle in the plurality of vehicles which has performed the mutual dangerous driving with the first vehicle,
Katsman teaches ([0061]): "For example, the member system may automatically identify a traffic event on the basis of acquired data. For example, processing data acquired from a handheld communication device GPS receiver, motion sensor, accelerometer, proximity sensor, or video image data may indicate one or more exceptional conditions... Such conditions may also include... the approach of another vehicle in a possibly unsafe manner..." Katsman further teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."  
However, Katsman does not outright teach that the controller reduces the caution degree of the first vehicle when the caution degree of the second vehicle is equal to or larger than a threshold value, or increases the caution degree of the first vehicle when the caution degree of the second vehicle is equal to or smaller than a threshold value. Brinkmann teaches traffic-based driving analysis, comprising:
and the controller reduces the caution degree of the first vehicle when the caution degree of the second vehicle is equal to or larger than a threshold value, or increases the caution degree of the first vehicle when the caution degree of the second vehicle is equal to or smaller than a threshold value.
Brinkmann teaches (Col. 8 lines 14-34): "The steps in the example method of FIG. 3 describe performing an analysis to determine whether or not to adjust a driver score in response to a potentially high-risk or unsafe driving behavior... based on similar driving behavior data from other vehicles. For instance, speeding may be considered a potentially high-risk or unsafe riving behavior, and drivers that speed frequently and excessively may receive lower driver scores than drivers that do not speed." Brinkmann further teaches (Col. 13 lines 22-53): "As an example, if the potentially high-risk or unsafe driving behavior identified for the first vehicle 210 in step 302 is speeding by greater than 10 MPH, then in step 305, the driving analysis server 220 may compare the percentage of other vehicles that were also speeding by greater than 10 MPH against a percentage threshold (e.g., 50%). In this example, if 90% of the other vehicles (for which data was retrieved in step 303) were also speeding by greater than 10 MPH, then the driver score associated with the first vehicle 210 will not be adjusted... because the driving analysis server 220 may conclude that the same driving behavior is common among other vehicles. On the other hand, if only 5% of the other vehicles were speeding by greater than 10 MPH, than the driver score will be adjusted... because the driving analysis server 220 may conclude that the first vehicle 210 was speeding excessively in comparison with other vehicles."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsman to incorporate the teachings of Brinkmann to provide that the controller reduces the caution degree of the first vehicle when the caution degree of the second vehicle is equal to or larger than a threshold value, or increases the caution degree of the first vehicle when the caution degree of the second vehicle is equal to or smaller than a threshold value. Katsman and Brinkmann are each directed towards similar pursuits in the field of vehicle monitoring and analysis. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Brinkmann, as doing so advantageously allows for adjustment of the caution degree based on the relative behavior of other vehicles. In particular, Brinkmann anticipates that such an implementation would beneficially result in the driver score of a vehicle being lowered if a relatively low percentage of other vehicles have the same driving behavior which has been deemed more risky or unsafe, as recognized by Brinkmann (Col. 13 lines 22-53).

Regarding claim 8, Katsman and Brinkmann teach the aforementioned limitations of claim 7. Katsman further teaches:
the controller increases a degree of reducing the caution degree of the first vehicle with increase in the caution degree of the second vehicle when reducing the caution degree of the first vehicle,
Katsman teaches ([0092]): "Unsafe driving by a driver who is not a member driver of the vehicle monitoring system may be automatically detected by the vehicle monitoring system, or may be reported by a member driver (step 116). In the event that the unsafe driving was reported by a member driver, a score of the member driver may be adjusted upwards as acknowledgement that the member driver contributes to road safety (step 118). The system then extracts the license number of the vehicle that was driven unsafely from the image data of the vehicle (step 120)... The rating or score associated with the vehicle may be adjusted downward to reflect the unsafe driving (step 126)."  Paragraph [0065] indicates that unsafe driving behaviors may result in lowering of the member driver's score. As such, the other vehicle's adjustment downward corresponds to the claimed increase in the caution degree of the second vehicle.
However, Katsman does not outright teach that the controller increases a degree of increasing the caution degree of the first vehicle with decrease in the caution degree of the second vehicle when increasing the caution degree of the first vehicle. Brinkmann further teaches:
and the controller increases a degree of increasing the caution degree of the first vehicle with decrease in the caution degree of the second vehicle when increasing the caution degree of the first vehicle.
Brinkmann teaches (Col. 13 lines 22-53): "As an example, if the potentially high-risk or unsafe driving behavior identified for the first vehicle 210 in step 302 is speeding by greater than 10 MPH, then in step 305, the driving analysis server 220 may compare the percentage of other vehicles that were also speeding by greater than 10 MPH against a percentage threshold (e.g., 50%). In this example, if 90% of the other vehicles (for which data was retrieved in step 303) were also speeding by greater than 10 MPH, then the driver score associated with the first vehicle 210 will not be adjusted... because the driving analysis server 220 may conclude that the same driving behavior is common among other vehicles. On the other hand, if only 5% of the other vehicles were speeding by greater than 10 MPH, than the driver score will be adjusted... because the driving analysis server 220 may conclude that the first vehicle 210 was speeding excessively in comparison with other vehicles... In these examples, if a relatively high percentage of other vehicles have the same driving behavior, the behavior may be deemed less risky or unsafe and the driver score associated with the first vehicle 210 might not be lowered, or may be lowered by less than it otherwise would be. If a relatively low percentage of other vehicles have the same driving behavior, the behavior may be deemed more risky or unsafe and the driver score associated with the first vehicle 210 may be lowered, or it may be lowered by more than it otherwise would be." The Examiner notes that the above-recited “relatively low percentage of other vehicles [that] have the same driving behavior” suggests that as the percentage of other vehicles decreases, the caution degree may be increased by more than it would have otherwise.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsman and Brinkmann to further incorporate the teachings of Brinkmann to provide that the controller increases a degree of increasing the caution degree of the first vehicle with decrease in the caution degree of the second vehicle when increasing the caution degree of the first vehicle. Katsman and Brinkmann are each directed towards similar pursuits in the field of vehicle monitoring and analysis. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Brinkmann, as doing so advantageously allows for adjustment of the caution degree based on the relative behavior of other vehicles. In particular, Brinkmann anticipates that such an implementation would beneficially result in the driver score of a vehicle being lowered if a relatively low percentage of other vehicles have the same driving behavior which has been deemed more risky or unsafe, as recognized by Brinkmann (Col. 13 lines 22-53).

Regarding claim 12, Katsman teaches the aforementioned limitations of claim 10. Katsman further teaches:
the communicator delivers the caution degree information of a caution-needed vehicle,
Katsman teaches ([0079]): "Member system 30 may send acquired data to system server 34 via phone network 32. The circumstances under which member system 30 sends data to system server 34 are determined by system application software that runs on CPU 40. System server 34 may cause the system application software, or data files accessed by the system application software to be updated or modified. The software or files may be updated or modified by means of appropriate instructions and data sent by system server 34 to member system 30." Katsman further teaches ([0091]): “If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."
However, Katsman does not outright teach a caution-needed vehicle which is a vehicle having the caution degree which has been corrected equal to or larger than a threshold value in the plurality of vehicles, nor the determination that there is a possibility that a normal vehicle, which is a vehicle having the caution degree which has been corrected smaller than the threshold value in the plurality of vehicles, encounters the caution-needed vehicle in a predetermined period of time. Brinkmann teaches traffic-based driving analysis, comprising:
which is a vehicle having the caution degree which has been corrected equal to or larger than a threshold value in the plurality of vehicles, 
Brinkmann teaches (Col. 8 lines 14-34): "The steps in the example method of FIG. 3 describe performing an analysis to determine whether or not to adjust a driver score in response to a potentially high-risk or unsafe driving behavior... based on similar driving behavior data from other vehicles. For instance, speeding may be considered a potentially high-risk or unsafe riving behavior, and drivers that speed frequently and excessively may receive lower driver scores than drivers that do not speed." Brinkmann further teaches (Col. 13 lines 22-53): "As an example, if the potentially high-risk or unsafe driving behavior identified for the first vehicle 210 in step 302 is speeding by greater than 10 MPH, then in step 305, the driving analysis server 220 may compare the percentage of other vehicles that were also speeding by greater than 10 MPH against a percentage threshold (e.g., 50%). In this example, if 90% of the other vehicles (for which data was retrieved in step 303) were also speeding by greater than 10 MPH, then the driver score associated with the first vehicle 210 will not be adjusted... because the driving analysis server 220 may conclude that the same driving behavior is common among other vehicles. On the other hand, if only 5% of the other vehicles were speeding by greater than 10 MPH, than the driver score will be adjusted... because the driving analysis server 220 may conclude that the first vehicle 210 was speeding excessively in comparison with other vehicles."
when there is a possibility that a normal vehicle, which is a vehicle having the caution degree which has been corrected smaller than the threshold value in the plurality of vehicles, encounters the caution-needed vehicle in a predetermined period of time.
Brinkmann teaches (Col. 8 lines 14-34): "The steps in the example method of FIG. 3 describe performing an analysis to determine whether or not to adjust a driver score in response to a potentially high-risk or unsafe driving behavior... based on similar driving behavior data from other vehicles. For instance, speeding may be considered a potentially high-risk or unsafe riving behavior, and drivers that speed frequently and excessively may receive lower driver scores than drivers that do not speed." Brinkmann further teaches (Col. 13 lines 22-53): "As an example, if the potentially high-risk or unsafe driving behavior identified for the first vehicle 210 in step 302 is speeding by greater than 10 MPH, then in step 305, the driving analysis server 220 may compare the percentage of other vehicles that were also speeding by greater than 10 MPH against a percentage threshold (e.g., 50%). In this example, if 90% of the other vehicles (for which data was retrieved in step 303) were also speeding by greater than 10 MPH, then the driver score associated with the first vehicle 210 will not be adjusted... because the driving analysis server 220 may conclude that the same driving behavior is common among other vehicles. On the other hand, if only 5% of the other vehicles were speeding by greater than 10 MPH, than the driver score will be adjusted... because the driving analysis server 220 may conclude that the first vehicle 210 was speeding excessively in comparison with other vehicles." Though this citation from Brinkmann is silent regarding whether the caution degree of the normal vehicle has been corrected, one of ordinary skill in the art would be motivated to incorporate the corrected values of Katsman, who provides a teaching (see at least Katsman [0091]) of routinely updating and maintaining a list of potentially unsafely driven drivers.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsman to incorporate the teachings of Brinkmann to provide a caution-needed vehicle which is a vehicle having the caution degree which has been corrected equal to or larger than a threshold value in the plurality of vehicles, and the determination that there is a possibility that a normal vehicle, which is a vehicle having the caution degree which has been corrected smaller than the threshold value in the plurality of vehicles, encounters the caution-needed vehicle in a predetermined period of time. Katsman and Brinkmann are each directed towards similar pursuits in the field of vehicle monitoring and analysis. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Brinkmann, as doing so advantageously allows for adjustment of the caution degree based on the relative behavior of other vehicles. In particular, Brinkmann anticipates that such an implementation would beneficially result in the driver score of a vehicle being lowered if a relatively low percentage of other vehicles have the same driving behavior which has been deemed more risky or unsafe, as recognized by Brinkmann (Col. 13 lines 22-53).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman in view of Konrardy et al. (US 10,319,039 B1), hereinafter Konrardy.

Regarding claim 18, Katsman teaches the aforementioned limitations of claim 16. However, Katsman does not outright teach obtaining a responsibility ratio of two vehicles which have performed the mutual dangerous driving when determining that both the two vehicles have performed the another factor dangerous driving based on the determination result of the plurality of vehicles acquired in the processing circuitry, and obtaining the caution degree of each of the plurality of vehicles also in consideration of the responsibility ratio. Konrardy teaches accident fault determination for autonomous vehicles, comprising:
the controller obtains a responsibility ratio of two vehicles which have performed the mutual dangerous driving when determining that both the two vehicles have performed the another factor dangerous driving based on the determination result of the plurality of vehicles acquired in the processing circuitry,
Konrardy teaches (Col. 70 lines 26-54): "In another aspect, a computer-implemented method of determining accident fault may be provided. The method may include… determining, at or via the remote server, from analysis of the performance data: (a) a percentage of fault of the vehicle accident for the autonomous or semi-autonomous vehicle technology of the insured vehicle in operation at a time of the vehicle accident; and/or (b) a second percentage of fault of the vehicle accident for an insured driver who was driving the insured vehicle during the vehicle accident... the method may include further determining, at or via the remote server, from analysis of the performance data: (c) a third percentage of fault of the accident for other vehicles or drivers involved in and/or causing the vehicle accident." The Examiner notes that items (a) and (b) combined correspond to the fault of the insured vehicle, while (c) corresponds to the fault of the other vehicle.
and obtains the caution degree of each of the plurality of vehicles also in consideration of the responsibility ratio.
Konrardy teaches (Col. 70 lines 26-54): "In another aspect, a computer-implemented method of determining accident fault may be provided. The method may include… determining, at or via the remote server, from analysis of the performance data: (a) a percentage of fault of the vehicle accident for the autonomous or semi-autonomous vehicle technology of the insured vehicle in operation at a time of the vehicle accident; and/or (b) a second percentage of fault of the vehicle accident for an insured driver who was driving the insured vehicle during the vehicle accident; and/or (4) adjusting or updating, at or via the remote server, a premium, rate, discount, or reward of the insurance policy covering the insured vehicle based upon the first and second percentages of fault that are assigned to the insured vehicle and insured driver, respectively, from the analysis of the performance data... For instance, the method may include further determining, at or via the remote server, from analysis of the performance data: (c) a third percentage of fault of the accident for other vehicles or drivers involved in and/or causing the vehicle accident." Konrardy further teaches (Col. 37 lines 57-67): "At block 812, the server 140 may determine one or more premiums for vehicle insurance policies covering the vehicle 108 based upon the total risk level determined at block 810." Though Konrardy only refers to one vehicle in the above citation(s), Konrardy is directed towards the management of insurance policies of multiple autonomous vehicles (Col. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsman to incorporate the teachings of Konrardy to provide obtaining a responsibility ratio of two vehicles which have performed the mutual dangerous driving when determining that both the two vehicles have performed the another factor dangerous driving based on the determination result of the plurality of vehicles acquired in the processing circuitry, and obtaining the caution degree of each of the plurality of vehicles also in consideration of the responsibility ratio. Katsman and Konrardy are each directed towards similar pursuits in the field of vehicle monitoring and analysis. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Konrardy as doing so advantageously allows for an understanding of fault contributions due to both the driver of the vehicle and the autonomous technologies of the vehicle, as recognized by Konrardy (Col. 70 lines 26-54). In particular, Konrardy achieves this by dividing the total fault of the vehicle into two categories corresponding to the vehicle's technology and the vehicle's driver. One of ordinary skill in the art would recognize that doing so would provide for a greater level of understanding of the cause of a vehicle accident, particularly with respect to potential contributions caused by faulty technology.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman in view of Brandmaier et al. (US 9,019,092 B1), hereinafter Brandmaier.

Regarding claim 19, Katsman teaches the aforementioned limitations of claim 1. Katsman further teaches:
and the vehicle information processing apparatus further includes a communicator delivering the... degree of the first vehicle to outside the vehicle information processing apparatus.
Katsman teaches ([0079]): "Member system 30 may send acquired data to system server 34 via phone network 32. The circumstances under which member system 30 sends data to system server 34 are determined by system application software that runs on CPU 40. System server 34 may cause the system application software, or data files accessed by the system application software to be updated or modified. The software or files may be updated or modified by means of appropriate instructions and data sent by system server 34 to member system 30." Katsman further teaches ([0091]): “If unsafe driving is detected, the system determines whether or not the unsafe driving was the fault of the vehicle in which the member system that had sent the data is installed (step 106)... The values of the scores indicate the degree to which the member driver's driving conforms to safe driving practices... The adjustment in the member driver's rating may then be reported to the member driver's insurance company, or another appropriate agency, such as a fleet manager (step 112). Furthermore, the license number of the member driver's vehicle may be added to a list of potentially unsafely driven vehicles (step 130). The unsafely driven vehicles list is maintained by the database manager of the vehicle monitoring system for the purpose of cautioning other drivers who are in vicinity of a vehicle on the list."
However, while Katsman does teach the delivery of a caution degree, Katsman does not outright teach obtaining a collateral degree which is a degree that the first vehicle is involved in a dangerous driving performed by a vehicle other than the first vehicle based on the caution degree of the first vehicle and the caution degree of the second vehicle. Brandmaier teaches determining whether a vehicle is parked for automated accident detection, fault attribution, and claims processing, comprising:
the controller obtains a collateral degree which is a degree that the first vehicle is involved in a dangerous driving performed by a vehicle other than the first vehicle based on the caution degree of the first vehicle and the caution degree of the second vehicle,
Brandmaier teaches (Col. 17 lines 7-15): "Based on the fault determination ruleset 456, the fault determination module 438 may generate one or more fault probability values that respectively indicate the likelihood each participant is at fault for the collision (step 810). The fault determination module 438 may then attribute fault to one of the participants based on the fault probability values (step 812). As an example, the fault determination module 438 may attribute fault to the participant associated with the higher fault probability value."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsman to incorporate the teachings of Brandmaier to provide obtaining a collateral degree which is a degree that the first vehicle is involved in a dangerous driving performed by a vehicle other than the first vehicle based on the caution degree of the first vehicle and the caution degree of the second vehicle. Katsman and Brandmaier are each directed towards similar pursuits in the field of vehicle monitoring and analysis. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Brandmaier as doing so advantageously allows for determination of the collateral degree which considers whether or not the fault can be accurately attributed to one participant over the other, as recognized by Brandmaier (Col. 17 lines 16-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook et al. (US 9,594,725 B1) teaches a safety score using video data but without video applied to vehicles, including determining a list of unsafe drivers by considering the set of drivers with the worst safety scores or drivers with safety scores worse than a threshold. Lopez et al. (US 2019/0077353 A1) teaches cognitive-based vehicular incident assistance, including a determination of who is at fault for an accident, as well as a determination of what percentage a driver is at fault for an accident. Haidar et al. (US 2016/0071333 A1) teaches a vehicle information system including driver information which is used to calculate a driver score whereby drivers may be classified as good, bad, dangerous, or safe using the score.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662